UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
RONALD GARY,
                                               1:17-cv-174
                       Plaintiff,              (GLS/ATB)

                 v.

UNITED STATES OF AMERICA et
al.,

                   Defendants.
________________________________

                            SUMMARY ORDER

     Plaintiff pro se Ronald Gary commenced this action against

defendants United States of America and Sterling Medical Associations,

Inc., alleging claims of medical malpractice and negligence. (See

generally Am. Compl., Dkt. No. 17.) Pending are defendants’ unopposed

motions to dismiss for failure to prosecute. (Dkt. Nos. 55, 56.) For the

reasons that follow, defendants’ motions are granted.

     On October 3, 2018, Gary’s then-counsel moved to withdraw. (Dkt.

No. 44.) Defendants did not oppose this motion. (Dkt. Nos. 45, 46.) On

October 16, 2018, the court granted the motion, and provided Gary thirty

days to obtain new counsel. (Dkt. Nos. 47, 48.) After a telephone

conference held on December 10, 2018, the court extended Gary’s time to
retain counsel, and ordered him to provide a status update as to his

progress if no attorney was retained or appeared by January 14, 2019.

(Dkt. No. 50.) No attorney appeared, and Gary did not provide a status

update. The court subsequently issued two warnings to Gary, while also

affording Gary additional time to attempt to retain an attorney. (Dkt.

Nos. 51, 54.) After deadlines expired, with no update from Gary,

defendants filed their motions to dismiss. (Dkt. Nos. 55, 56.) Despite yet

another extension, this time to respond to the motions, Gary did not

respond. (Dkt. No. 57.) On July 16, 2019, Gary was sent a pro se

handbook and notice, with instruction to read, sign, and return the notice

for filing. (Dkt. No. 59.) Gary failed to do so. In sum, nearly nine months

have passed since Gary was ordered, and has failed, to obtain new

counsel, albeit multiple extensions and warnings.

      As pertinent here, Fed. R. Civ. P. 41(b)1 permits dismissal of an

action upon the motion of a defendant “[i]f the plaintiff fails to prosecute or


       1
        “Courts in this district analyze motions under [Local] Rule 41.2
using the same framework and standards as motions under Rule 41(b).”
Ireland v. Hickey, 220 F.R.D. 388, 390 (N.D.N.Y. 2004) (citation omitted).
Local Rule 41.2(a) provides that “[w]henever it appears that the plaintiff
has failed to prosecute an action or proceeding diligently, the assigned
judge shall order it dismissed.”
                                       2
to comply with . . . a court order.” “[D]ismissal for failure to prosecute is a

‘harsh remedy to be utilized only in extreme situations.’” United States ex

rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004) (quoting

Minnette v. Time Warner, 997 F.2d 1023, 1027 (2d Cir. 1993)). To

determine whether dismissal for failure to prosecute is appropriate, the

court must consider the five factors—none of which are

dispositive—articulated in Drake:

            whether: (1) the plaintiff’s failure to prosecute caused
            a delay of significant duration; (2) plaintiff was given
            notice that further delay would result in dismissal; (3)
            defendant was likely to be prejudiced by further delay;
            (4) the need to alleviate court calendar congestion
            was carefully balanced against plaintiff’s right to an
            opportunity for a day in court; and (5) the trial court
            adequately assessed the efficacy of lesser sanctions.

Id. at 254 (citations omitted).

      The court notes that Gary’s failure to respond in opposition to the

pending motions to dismiss is not without significance; under this court’s

Local Rules, a party’s failure to respond to a properly filed motion can

constitute consent to the granting of that motion, so long as the court

determines that the moving party has met its burden demonstrating

entitlement to the relief requested. See N.D.N.Y. L.R. 7.1(b)(3); Herring v.


                                        3
Tabor, No. 9:12-cv-1739, 2014 WL 2946545, at *5 (N.D.N.Y. June 30,

2014) (noting that where a defendant’s motion to dismiss is unopposed,

the “burden of persuasion is lightened such that, in order to succeed, the

motion need only be ‘facially meritorious.’” (citation omitted)). Additionally,

under the Local Rules, “plaintiff’s failure to take action for four (4) months

shall be presumptive evidence of lack of prosecution.” N.D.N.Y.

L.R. 41.2(a).

      Defendants have accurately cited proper legal authority supporting

the ground upon which their motions are based, (Dkt. No. 55, Attach. 6 at

2; Dkt. No. 56, Attach. 2 at 3-4), and have sufficiently argued the relevant

factors which favor dismissal, (Dkt. No. 55, Attach. 6 at 2-3; Dkt. No. 56,

Attach. 2 at 4-6). For all of the reasons explained in defendants’ motion

papers, which the court adopts, dismissal is warranted. Accordingly, the

motions are granted, and Gary’s action is dismissed for failure to

prosecute.

      Accordingly, it is hereby

      ORDERED that defendants’ motions to dismiss (Dkt. Nos. 55, 56)

are GRANTED; and it is further

      ORDERED that Gary’s amended complaint (Dkt. No. 17) is

                                       4
DISMISSED; and it is further

     ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

January 15, 2020
Albany, New York




                                     5
